Citation Nr: 1745689	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  14-15 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder.

2.  Entitlement to an increased disability rating in excess of 20 percent for residuals of a gunshot wound (GSW) of the right side with retained foreign bodies, adhesions, and limitation of motion of the right arm.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from September 1965 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2011 and January 2013 from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In an October 2015 decision, the Board remanded the Veteran's service connection claim for a bilateral eye disorder to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The October 2015 decision also denied the Veteran's increased rating claim for residuals of a GSW of the right side with retained foreign bodies, adhesions, and limitation of motion of the right arm.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Order, the Court vacated that portion of the Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).  

The Board subsequently remanded the claims in a February 2017 decision.  The case has since been returned to the Board for appellate review.  Regarding the Veteran's service connection claim for a bilateral eye disorder, the Board finds that the RO substantially complied with the prior remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with the Board's remand instructions).

The issue of entitlement to an increased disability rating in excess of 20 percent for residuals of a GSW of the right side with retained foreign bodies, adhesions, and limitation of motion of the right arm is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current bilateral eye disorders did not manifest in service and are not otherwise related to his military service.


CONCLUSION OF LAW

A bilateral eye disorder was not incurred in active service.  38 U.S.C.A. § 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes that in the February 2017 remand, the Board requested that the AOJ obtain a VA medical opinion to address the Veteran's service connection claim for a bilateral eye disorder.  Although the Board specifically instructed the AOJ to obtain a medical opinion, the remand stated that if an examination is deemed necessary, one must be provided.  The record indicates that the AOJ attempted to schedule the Veteran for a VA examination in connection with his claim.  An April 2017 VA record stated that the Veteran failed to report for the examination, noting that he cancelled scheduled appointments on two separate occasions in April 2017.  Thereafter, the AOJ obtained an April 2017 VA medical opinion.  The Board finds that the opinion is adequate as the examiner reviewed the evidence of record and answered the Board's specific questions with supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In providing the opinion, the VA examiner clearly stated that another examination was not needed.  Consequently, the Board finds that there is no prejudice to the Veteran in proceeding with the adjudication of his claim without any additional attempts to schedule an examination.  The Board additionally finds that the AOJ has substantially complied with the instruction of the February 2017 Board remand regarding the medical opinion.  See Dyment, 13 Vet. App. at 146-47.
Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The disorders at issue are not considered chronic diseases for VA compensation purposes.  As such, the provisions of 38 C.F.R. § 3.303(b) for chronic diseases are not for application in this case.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Refractive errors are of the eyes are not diseases or injuries within the meaning of applicable law and regulations for VA compensation purposes.  38 C.F.R. § 3.303(c).  Service connection for such a defect may only be granted for additional disability due to a disease or injury superimposed upon a defect during military service.  VAOPGCPREC 82-90 (July 18, 1990).

The Veteran asserts that his current bilateral eye disorders are related to active service.  Specifically, the Veteran reported that VA doctors have attributed his bilateral eye disorder to shrapnel that was still located in his head.  See October 2014 Statement in Support of Claim.

The Veteran's DD 214 reflects that he served in the Republic of Vietnam, and he received a Purple Heart.  The Veteran's service treatment records (STRs) show that the Veteran's eyes were noted to be normal in his June 1965 entrance examination.  His distant vision was 20/20 bilaterally.  The Veteran also denied having any eye trouble in the June 1965 Report of Medical History.  In April 1966, the Veteran sent a letter home in which he reported being hit in the head from a blast attack.  By the time of the Veteran's July 1967 separation examination, his eyes were still marked as normal.  His distant vision was 20/20 on the right and 20/30 on the left.  His near vision was d-1 bilaterally.  The Veteran maintained his denial of any eye trouble in the July 1967 Report of Medical History.  The Veteran did report having an operation for shrapnel wounds when he was 21 years old (approximately late 1965 to late 1966).  The physician's summary noted that the Veteran had been injured in the stomach and right side from a March 1967 GSW, but there were no residuals.  The Board notes that the STRs show that the GSW was in March 1966 rather than 1967.  Based on the above information, the Board finds that the Veteran's assertion that he was hit in the head with shrapnel during service is credible and consistent with his service.  38 C.F.R. § 1154(b).

After service, the Veteran received diagnoses for several eye disorders.  The Veteran was noted to have mild cataracts in both eyes in February 2007, and incipient cataracts in both eyes in February 2008.  In May 2007, compound myopic astigmatism in the right eye, simple myopia in the left eye, and presbyopia were noted.  Subsequent treatment records clarified that compound myopic astigmatism and presbyopia were present in both eyes.  See September 2009 VA treatment record.  In October 2006, a VA treatment record recorded an assessment of glaucoma suspect that was greater in the left eye than the right eye.  By August 2009, the Veteran was assessed primary open-angle glaucoma (POAG) in both eyes.  In July 2010, a VA treatment record also stated that he had early age-related macular degeneration.  During the appeal period, the Veteran has also been noted to have dissociated phoria, mild blepharitis with clogged meibomian glands, and dry eye syndrome.  See March 2013 VA treatment record; June 2013 VA treatment record.

Regarding the question of nexus, there are two medical opinions of record.  In April 2016, a VA examiner opined that there was no evidence of any in-service injury, event, or illness related to the Veteran's open angle glaucoma.  The examiner added that there was no clinical evidence to suggest or support the Veteran's claim that glaucoma was attributable to shrapnel in his head.

In April 2017, the same examiner noted that the Veteran's current eye disorders, other than a refractive error, included open angle glaucoma, early age-related macular degeneration, incipient cataracts in both eyes, dry eye syndrome, dissociated phoria, and mild blepharitis.  However, the examiner opined that was no evidence that these disorders had their onset during the Veteran's active service or were otherwise related to active service.  The examiner additionally stated that she did not find any evidence to support the Veteran's October 2014 statement that VA doctors have attributed his eye disorder to shrapnel to his head.  

For example, the examiner observed that the Veteran was diagnosed as a glaucoma suspect in 2006, and there was no relation of the disorder to any injury or disability incurred in or related to military service.  The examiner also indicated that the name of the Veteran's early age-related macular degeneration was self-explanatory as the disorder was related to age.  She added that the Veteran was not diagnosed with this disorder until he was 65 in November 2010.  Based on the examiner's review of the records, she concluded that the Veteran's incipient cataracts in both eyes were also age-related.  The Board also notes that the record does not indicate that the Veteran was diagnosed with glaucoma, age-related macular degeneration, and cataracts until more than 40 years after service.  The passage of many years between discharge from active service and medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed Cir. 2000).  While the Board acknowledges that an earlier assessment of early age-related macular degeneration was present in July 2010, the slight difference of several months does not impact the probative value of the examiner's opinion as the facts remain consistent with her determination that the disorder was related to age.  

The examiner additionally explained that the Veteran's dissociated phoria was related to eye positioning, and it was corrective with prism.  There was no evidence to support a relationship to any injury or disability incurred in or related to military service.  In addition, the examiner explained that the Veteran's blepharitis with clogged meibomian glands (an inflammation of the lid margins), was a common finding that was treated with lid hygiene; and it was also a common cause of dry eye syndrome.  Moreover, the examiner highlighted that a September 6, 2014 x-ray of the Veteran's skull revealed that no radiopaque foreign body was demonstrated in the orbits.  The orbital rims and bony structures were intact.  No additional radiopaque foreign body was seen.  The sinuses were also unremarkable.  The impression was unremarkable examination of the orbits.  In terms of the Veteran's myopia/astigmatism and presbyopia, types of refractive errors, the examiner determined that there was no evidence of a superimposed disease or injury that occurred during service that resulted in additional disability.
  
In reading the April 2016 examination and the April 2016 and April 2017 opinions as a whole and in the context of the evidence of record, the Board finds that the examiner's determinations, which address the central medical issues in this case, were based on an analysis of the evidence and current medical understanding, and are therefore entitled to probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (providing that an examination is not rendered inadequate where the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion,"); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (stating that medical reports must be read as a whole and in the context of the evidence of record).  Furthermore, there is no contrary medical opinion of record as to the nature of the Veteran's current eye disorder diagnoses.

Although the Veteran relates his current eye disorders to service, the Veteran's statements are not competent to provide a nexus opinion.  While it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

In the instant case, the question of the cause of the Veteran's bilateral eye disorders is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report observable vision or eye related symptoms, the question of the cause of those symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his bilateral eye disorders were caused are generally not competent evidence as to a nexus.  

To the extent the Veteran is competent to so opine, the Board finds that the April 2017 VA examiner's interpretation of the evidence as to whether it is indicative of a nexus between service and the current disability is entitled to more probative weight than the Veteran's lay assessment.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a bilateral eye disorder is denied.


REMAND

The February 2017 remand directed the AOJ to schedule the Veteran for a VA examination related to his increased rating claim for a GSW of the right side with retained foreign bodies, adhesions, and limitation of motion of the right arm.  
An April 2017 note stated that the Veteran's requested examination had been cancelled due to his failure to report to the examination.  According to a comment section in the record, the Veteran cancelled appointments that were initially scheduled for April 11, 2017, as well as the appointments that had been rescheduled for April 18, 2017.  However, the claims file does not include any letter notifying him of the date and time of the scheduled examinations.  The Board is cognizant of the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination.  38 C.F.R. §§ 3.655(a), (b) (2016).  In this case, however, it is unclear whether the Veteran was properly notified, and there is no published guidance establishing the presumption of regularity in such a situation.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Consequently, the Board finds that the Veteran should be afforded an additional opportunity to appear for a VA examination in connection with his claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his residuals of a gunshot wound of the right side with retained foreign bodies, adhesions, and limitation of motion of the right arm.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VA Sierra Nevada Health Care System dated since May 2017.

2.  After the preceding development in paragraph 1 is completed, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his service-connected residuals of a gunshot wound of the right side with retained foreign bodies, adhesions, and limitation of motion of the right arm.  The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria as indicated by the DBQ pertaining to muscle injuries and the DBQ pertaining to shoulder and arm conditions.

Regarding the DBQ for muscle injuries, the examiner should address the degree of injury to all muscle groups involved, to include whether there is more than one muscle group involved in the same anatomical region, and what functional abilities are affected.  To do this, the examiner must review the records related to the original injury in service and identify the muscles or muscle groups impacted at that time. The examiner should also comment as to whether the disability associated with each affected muscle group would be considered moderate, moderately severe, or severe, to include commenting on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.  The examiner should also discuss the etiology of any neurological manifestations, as well as any resulting functional impairment.

Regarding the DBQ for shoulder and arm conditions, the examiner should provide the range of motion in degrees and test the range of motion in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  This testing must be conducted for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner should also indicate whether there is any ankylosis.  He or she should additionally state whether there is any impairment of the humerus and impairment of the clavicle or scapula, and if so, provide the findings necessary under the rating criteria for such manifestations.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

The examiner must also report any neurological findings due to the Veteran's disability.  In addition, the examiner should state whether there are any scars related to the Veteran's disability.  If so, he or she should provide the findings necessary under the rating criteria for scars.

3. The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file. It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veterans his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


